Appeal by the widow of a deceased employee from a decision of the Workmen’s Compensation Board, disallowing her claim for death benefits. The decedent was the acting executive director of the State Insurance Fund. He died at his home of a coronary thrombosis while on vacation in August, 1950. It is claimed that the decedent’s work load, which was wholly of an executive and administrative character, had been materially increased in the months immediately preceding his death and that the increased pressure was a causative factor in his death. A claim for death benefits was accordingly filed under the Workmen’s Compensation Law. The decision in Matter of Lesnik v. National Carloading Corp. (285 App. Div. 649, affd. 309 N. Y. 958) requires the rejection of this claim. It was held in that ease that a compensation award may not be made for the death of a business executive caused by a heart attack allegedly brought on by the increased pressure and strain of an unusually heavy work schedule. The Lesnik rule is applicable, a fortiori, to this ease. In the Lesnik ease, the board had resolved the questions of fact as to the occurrence of an accident and causal relationship in favor of the claimant; here, they resolved those *617questions against the claimant. The evidence in this case amply supports the board’s conclusion. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.